OPINION — AG — ** ELECTION — COMPENSATION ** QUESTION: " OUR STATUTES PROVIDE PRECINCT REGISTRARS SHALL BE PAID (BY THE COUNTY) A CERTAIN SUM FOR EACH REGISTRATION EFFECTED. OUR STATUTES ALSO REQUIRE THE REGISTRATION BOOKS TO BE OPENED FOR REGISTRATION DURING A CERTAIN PERIOD PRECEDING A CITY ELECTION. CAN THE COUNTY BE REQUIRED TO PAY THE COST OF REGISTERING ELECTORS THAT REGISTER DURING THE PERIOD OF TIME THE REGISTRATION BOOKS ARE OPEN PRECEDING A CITY ELECTION ?" — AFFIRMATIVE (MUNICIPALITY, CITY ELECTION, FEES, COMPENSATION, CHARGE) CITE: 11 O.S. 29 [11-29], 11 O.S. 30 [11-30], 26 O.S. 73 [26-73] (FRED HANSEN)